        Case: 1:17-md-02804 Doc #: 3245 Filed: 03/30/20 1 of 3. PageID #: 492329




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                          )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                                     )
                                                      )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                             )
“All Cases”                                           )
                                                      )       DISCOVERY RULING NO. 14, PART 12
                                                      )       REGARDING CARDINAL PRIVILEGE
                                                      )       CLAIMS



AGENDA ITEM NO. 231

           During Track One discovery, defendant Cardinal Health withheld production of certain

documents based on attorney-client privilege. These include documents Cardinal exchanged with

its third-party consultant Dendrite (currently owned by IQVIA). Plaintiffs challenge a number of

these privilege designations. The parties agreed to submit a sampling of the challenged documents

to the Special Master for in camera review, and submitted letter briefs in support of their positions.

Having considered these submissions carefully, the Special Master now rules on the challenged

documents as shown in the chart below.

      I.       Legal Standards.

           The Special Master earlier set forth the applicable legal standards and incorporates them

by reference.1 Most prominently, the Special Master’s decisions below are based on the distinction

between legal advice and business advice, applying the principle that compliance with regulations

is usually a business matter, not a legal one. See Zigler v. Allstate Ins. Co., 2007 WL 1087607 at



1
    See docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, 1666, 1678, 2968, 2979, & 3071.


                                                          1
     Case: 1:17-md-02804 Doc #: 3245 Filed: 03/30/20 2 of 3. PageID #: 492330




*1 (N.D. Ohio Apr. 9, 2007) (a “communication is not privileged simply because it is made by or

to a person who happens to be an attorney. To be privileged, the communication must have the

primary purpose of soliciting legal, rather than business advice.”) (internal quotation marks and

citations omitted, emphasis in original); Fed Trade Comm’n v. Abbvie, Inc., 2015 WL 8623076 at

*9 (E.D. Pa. Dec. 14, 2015) (“attorney-client privilege does not apply . . . if the client seeks

regulatory advice for a business purpose”). Also, when asserting attorney-client privilege, “[t]he

burden of establishing the existence of the privilege rests with the person asserting it.” United

States v. Dakota, 197 F.3d 821 at 825 (6th Cir. 2000). “Claims of attorney-client privilege are

‘narrowly construed because [the privilege] reduces the amount of information discoverable during

the course of a lawsuit.’” In re Columbia/HCA, 293 F.3d 289 at 294 (quoting United States v.

Collis, 128 F.3d 313, 320 (6th Cir. 1997).



   II.      The Documents.

         The four documents Cardinal submitted for in camera review are emails between

Dendrite staff, Cardinal personnel, and Cardinal’s counsel (both in-house and outside), sent in

December 2007 and January 2008. In general, these documents relate to compliance with DEA

regulations under the Controlled Substances Act.

         In prior Discovery Rulings, highly similar materials from the same timeframe were

deemed not to relate to the provision of legal advice, but rather to business-related advice, and

consequently not privileged. The Special Master is mindful of the fact that the four documents

in question were written and transmitted in the immediate wake of DEA enforcement actions

against Cardinal, including issuance of Administrative Inspection Warrants, Orders to Show

Cause, and Immediate Suspensions of Registrations. Nevertheless, a careful analysis of these




                                                 2
      Case: 1:17-md-02804 Doc #: 3245 Filed: 03/30/20 3 of 3. PageID #: 492331




documents and the context and timeframe in which they were written reveals that they fall

squarely within the analysis of Discovery Order 14, Part 5 (docket no. 1498),2 where the

undersigned ruled that Dendrite’s January 23, 2008 audit of Cardinal’s SOMS (Suspicious Order

Monitoring System) was not attorney-client privileged and not attorney work product. In that

Order, the Special Master denied privilege with respect to a document that was, in itself,

compliance-related, even though Cardinal’s outside Counsel had commissioned it for the purpose

of responding to the same DEA measures that are at issue in the present Order.

           The analysis set out in Discovery Order 14, Part 5 is incorporated by reference here, with

the same conclusion. Consequently, the following documents are not protected by attorney-

client privilege or the work-product doctrine.


    Cardinal Priv. Log. No.                   Date             Ruling
    IQVIA_MDL_PRIV_000016                     1/3/2008         Overruled
    IQVIA_MDL_PRIV_000045                     12/13/2007       Overruled
    IQVIA_MDL_PRIV_000048                     12/26/2007       Overruled
    IQVIA_MDL_PRIV_000050                     12/17/2007       Overruled


    III.      Objections.

           Any party choosing to object to any aspect of this Ruling must do so on or before

Monday, April 6, 2020.


           RESPECTFULLY SUBMITTED,

                                                               /s/ David R. Cohen
                                                               David R. Cohen
                                                               Special Master

Dated: March 30, 2020


2
  See also Discovery Ruling No. 14, Part 1 (docket no. 1321) (administrative inspections are not litigation, and
inspections requiring an administrative warrant are not necessarily followed by litigation.)


                                                          3
